IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 01-40638
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ELIAS LEE PEREZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. V-00-CR-97-ALL
                       --------------------
                         February 20, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Elias Lee Perez appeals the sentence imposed following his

guilty-plea conviction for distributing less than five grams of

crack cocaine.    Perez argues that the district court clearly

erred in its inclusion of 41.0 grams of crack cocaine in his

relevant conduct.    Perez contends that the district court’s

determination that he was responsible for this amount was

improper because it stemmed from multiple hearsay from a

questionable source, namely one Charles Larkin.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-40638
                                -2-

     This court reviews a district court's factual findings

concerning the quantity of drugs implicated by the crime for

clear error.   United States v. Davis, 76 F.3d 82, 84 (5th Cir.

1996).   In making its sentencing decisions, a "district court may

consider any relevant evidence without regard to its

admissibility under the rules of evidence applicable at trial,

provided that the information has sufficient indicia of

reliability to support its probable accuracy."     Id. (internal

quotation and citations omitted).    "Even uncorroborated hearsay

evidence may be sufficiently reliable."     United States v. Gaytan,

74 F.3d 545, 558 (5th Cir. 1996).    "The defendant bears the

burden of demonstrating that information the district court

relied on in sentencing is 'materially untrue.'"     Davis, 76 F.3d

at 84 (internal quotation and citation omitted).

     Perez’s arguments on appeal lack merit.    The district court

considered the testimony of an FBI agent who interviewed Larkin

regarding his drug purchases from Perez, as well as Perez’s

testimony.   The FBI agent vouched for Larkin’s demonstrated

reliability as an informant.     See United States v. Young, 981
F.2d 180, 185 (5th Cir. 1992).    The information provided by

Larkin, although hearsay, was partially corroborated by

independent investigation and bore sufficient indicia of

reliability.   See id. at 185-86.

     In making its determination, the district court implicitly

found Perez’s testimony that he never sold drugs to Larkin to be

less than credible.   This court must give due regard to the

district court's opportunity to judge the credibility of
                           No. 01-40638
                                -3-

witnesses.   United States v. McAfee, 8 F.3d 1010, 1018 (5th Cir.

1993).

     As Perez has not shown clear error, we AFFIRM.